DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-11 and 17, in the reply filed on January 11, 2021 is acknowledged.  The traversal is on the ground that, in accordance with 37 CFR 1.475(b), the current application meets the requirement for unity of invention because the current situation fits squarely within category (4) because the method and apparatus claims amount to a process and an apparatus specifically designed to carry out the process.  This is not persuasive because a process and an apparatus that may arguably be specially designed to carry out the process must first meet the requirements of 1.475(a) for the different categories to be considered to have unity of invention.  As evidenced by the rejection of the Group I claims below, the claims do not relate to a single general inventive concept because the technical feature that links the groups is not a special technical feature. Said differently, a single general inventive concept must link the claims in the categories set forth in 37 CFR 1.475(b).  
Further, applicant argues that the art of record does not teach two separate sub-units as set forth in claims 1 and 12. This argument is not persuasive. Claim 1 is rejected over prior art as set forth below and the rejection teaches and suggests each and every limitation of claim 1.  This sets forth a prima facie case that unity of invention is lacking between the groups a posteriori.  Further, applicant points to the granted European patent to support the argument that the restriction is improper.  This argument is not persuasive for essentially the same reasons set forth above; namely, the prior art applied against claim 1 in the rejection below sets forth a prima facie case that unity of invention is lacking between the groups a posteriori.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 1, 3-11 and 17 are objected to because of the following informalities:  The claims begin with the word “Device”.  Claim 1 should begin with - - A device - - and the dependent claims should begin with - - The device according to claim - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “strand-like fiber bundles” and “slot-like infeed”.  The limiting effect of the recitations are unclear.  The inclusion of the word “like” raises a question as to how the fiber bundles are to be “like” a strand and how the infeed is to be “like” a slot.  Further, “slot-like” is recited in claim 2 and is unclear for the same reasons. Appropriate correction and clarification is required 
Additionally, claim 1 recites “their outlet” at line 8.  It is not clear what is being referenced by the word “their”. It is not positively clear whether the guide plates, the impregnation unit, or 
Further, claim 1 recites “the passage (29)” at line 12 and “the passages (29)” at line 18.  The recitations lack antecedent basis in the claims.  It is also noted that subsequent to the mention of “the passage (29)” nothing in the claim makes it explicitly clear that additionally passages are introduced.  Therefore, “a passage (29)” at line 12, for example, would not provide antecedent basis “the passages (29)” at line 18.  Appropriate correction and clarification is required.  
Further, it is not clear whether the “passages” at line 18 ultimately means that each subunit contains its own distinct pair of guide plates (16, 17) (e.g. a device having two subunits would have 4 guide plates – 2 for each subunit) or whether the guide plates are shared between the subunits (e.g. a device having two subunits would have 2 guide plates that are shared across the infeed and outlet of the sub-units).  Appropriate correction and clarification is required.
Claim 3 recites “the respective passage between the guide plates (16, 17)”. The limiting effect of the recitation is unclear.  It is not clear whether this means that each subunit has its own pair of guide plates or whether different passages for each subunit are only in view.  See the section 112b rejection of claim 1 regarding “the passage” and “the passages”.
As to claim 4, “the region of reduced height” lacks antecedent basis in the claims.
As to claim 5, the claim recites “the inlet”.  It is not clear whether this applies to both inlets from claim 1 or only one of the inlets.
As to claim 6, the claim recites “the polymer outlet (33)”.  The recitation lacks antecedent basis in the claims. Appropriate correction is required. Further, it is not clear whether the polymer outlet set forth in the claim in this context is the same as the polymer inlet set forth in claim 1 or whether something else is intended.   Appropriate correction and clarification is required

As to claim 9, the claim recites “the end face”. The recitation lacks antecedent basis in the claims.  Appropriate correction is required.
As to claim 10, the claim recites “across the full width of the impregnation unit (4) or of the sub-units (11, 12)”. The limiting effect of the recitation is unclear.  In view of the amendment to claim 1, that specifies the impregnation unit is formed from at least two sub-units and the amendment to claim 8 that eliminates reference to the impregnation unit, it appears that the general impregnation unit recited in the context of the claim should also be canceled.  It is not clear though whether this is an editing issue or whether the intent is to differentiate the widening of the polymer in an unclear manner between the impregnation unit as a whole in one scenario versus the sub-units in another scenario.  Appropriate correction and clarification is required. 
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 3-7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tibor et al. (US 2015/0044377) in view of Montsinger (US 5,447,793) and Spoo et al. (US 5,116,450).
Regarding claim 1, Tibor et al. teach the basic claimed device for impregnating strand-like fiber bundles with a polymer melt in which a plurality of fiber bundles (paragraphs [0036]- [0040]) are capable of being inserted in parallel with one another into a slot-like infeed of an impregnation unit/impregnation die (150) and are guided between two guide plates which have undulating surfaces and are arranged so as to be complementary to one another at a defined spacing and are discharged from the impregnation unit from an outlet (paragraphs [0049], [0074], [0077], [0078], Figure 4 (256) and (258); Figures 14 and 15) wherein the fibers are capable of being saturated with the polymer melt while passing through the impregnation unit (paragraphs [0036], [0047]-[0049]), which polymer melt following the slot-like infeed is introduced between the guide plates into the passage that conveys the fibers through the guide plates of the unit (Figures 1-4; paragraphs [0040]).
Tibor et al. do not teach the impregnation unit is formed from at least two sub-units arranged in parallel which are coupled laterally to each other, and in each case contain a slot-like infeed and an outlet for a defined number of fiber bundles, wherein the passages each comprise an inlet for polymer melt.
However, Montsinger teaches an analogous device wherein multiple impregnation units are placed in parallel side-by-side (Figure 3; col. 4, lines 31-41) and Spoo et al. teach an analogous device wherein parallel side-by-side equipment is coupled laterally to each other (Figure 10; col. 3, lines 12-17; col. 3, lines 20-25; col. 8, line 63-col. 9, line 31).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Tibor et 
As to claims 3-5, Tibor et al. teach and suggest the infeed has a region of reduced slot height which makes a seamless transition and in that the height between the guide plates is increased compared with the region of reduced slot height (Figures 4, 13 and 15; paragraph [0061]).  This configuration is capable of causing the fibers to be deflected out of the direction of travel by increasing the tensile force on the bundles (Figure 15) and the polymer inlet is located in the region of the first undulation peak or trough of the guide plates between a trough and a peak of the undulations of the guide plate (Figures 4, 13 and 15).
As to claim 6, the polymer outlet in Tibor et al. has a channel constriction in front of the outlet via which deflection of the polymer in the direction of travel of the fiber bundles takes place (Figures 4-10 and 15; paragraphs [0050]-[0061]; runners as well as (270); (272)). See section 112b rejection above.
As to claim 7, Tibor et al. teach the impregnation unit contains a die plate by which fiber bundles which are saturated with polymer melt are calibrated in diameter (Figure 4 (290); 
As to claims 11 and 17, Tibor et al. teach a plurality of continuous rovings may be utilized (paragraph [0040]) and suggest or render prima facie obvious quantities within or which overlap the claimed range (Figures 1-3).  The apparatus of Tibor et al. is understood to be capable of providing the required number of fiber bundles.  It is noted that the material worked upon in an apparatus does not impart patentability to the apparatus.   

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tibor et al. (US 2015/0044377) in view of Montsinger (US 5,447,793) and Spoo et al. (US 5,116,450), as applied to claims 1, 3-7, 11 and 17 above, and further in view of Anderson et al. (US 6,387,179).
As to claims 8-10, the combination teaches the device set forth above.  Tibor et al. disclose multiple parts including a main part comprising the guide plates (Figures 1 and 4).  Tibor et al. do not make explicitly clear that the unit comprises multiple parts including side parts and a front plate and wherein the infeed is formed between the upper side of the front plate and a front region of the upper guide plate.
However, Anderson et al. teach an analogous device wherein side plates are provided to the structure (Figure 4 (2) (4) (6) (8)) to seal and hold the impregnation unit together and a front plate/guide assembly (20) flanged to a corresponding main part (Figures 4 and 5).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Tibor et al. with the teaching of Anderson et al. and to have included multiple parts including side parts and a front plate/guide assembly in the device of Tibor et al., as suggested by Anderson et al., for the purpose, as suggested by Anderson et al., of providing a secure/sealed impregnation unit and to facilitate guiding of the fibers into the unit.  By incorporating the front plate/guide assembly of Anderson et al. into the device of Tibor et al., the infeed is understood to be formed 
As to claims 9 and 10, in combination, a runner to the inlet of the polymer is formed between the end face of the main part and the front plate (Figure 4) is suggested.  Further, the runner in Tibor et al. comprises a distributor region in which the polymer melt is widened as claimed and fed between the guide plates (Figures 4-11 and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art discloses analogous devices for impregnating fiber bundles with a polymer art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742